       Case 1:18-cv-04809-ELR Document 17-1 Filed 05/08/19 Page 1 of 16




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

GREG PALAST and                         )
HELEN BUTLER,                           )
                                        )
       Plaintiffs,                      )
                                        )   CIVIL ACTION FILE
v.                                      )
                                        )   NO. 1:18-CV-04809-ELR
BRAD RAFFENSPERGER, in his )
official capacity as Secretary of State )
of the State of Georgia,1               )
                                        )
       Defendant.                       )

                 DEFENDANT’S BRIEF IN SUPPORT OF HIS
                   MOTION FOR SUMMARY JUDGMENT

      COMES NOW, Brad Raffensperger, in his official capacity as Secretary of

State of the State of Georgia (“Defendant” or “Secretary”), by and through

counsel, and respectfully files this Brief in Support of his Motion For Summary

Judgment, showing the Court as follows:

                                 INTRODUCTION

      In this lawsuit, Plaintiffs sought to compel production of certain documents

it knew that Defendant did not possess and was under no obligation to maintain.



1
  Brad Raffensperger replaced Robyn A. Crittenden as the Secretary of State for
the State of Georgia on or about January 14, 2019.
       Case 1:18-cv-04809-ELR Document 17-1 Filed 05/08/19 Page 2 of 16




Specifically, Plaintiffs brought a single count under the National Voter

Registration Act (“NVRA”) to compel the production of the 2016 and 2017

“Crosscheck Lists,” which are comparisons of the Georgia voter registration list to

the lists of other participating states for the purpose of identifying potential

duplicate entries. The Kansas Secretary of State created the Crosscheck Lists

using information provided by many states, including Georgia, through the various

secretaries of state. Georgia’s participation in the Crosscheck Program flowed

only one way: Georgia provided information to the Kansas Secretary of State, but

never used the Crosscheck Lists to perform maintenance on Georgia’s voter

registration database or to remove individuals from Georgia’s voter rolls.

Plaintiffs were well aware prior to filing this lawsuit that Defendant did not use the

Crosscheck Lists for list maintenance and did not have the requested documents.

      Prior to the filing of this lawsuit, Defendant informed Plaintiffs that, because

it does not use the Crosscheck Lists for voter registration database maintenance, it

did not keep nor have in its possession the 2016 and 2017 Crosscheck Lists.

Undeterred, Plaintiffs filed suit seeking to compel the Crosscheck Lists anyway,

out of some misguided belief that Georgia did possess the requested lists. Six

months later, Plaintiffs have conducted no formal discovery or done anything to




                                           -2-
       Case 1:18-cv-04809-ELR Document 17-1 Filed 05/08/19 Page 3 of 16




substantiate their erroneous theory. Therefore, Defendant is entitled to judgment in

his favor as a matter of law.

                                      FACTS

      On or about January 14, 2013, the Georgia Secretary of State, executed a

Memorandum of Understanding (“MOU”) with the chief election officials of 19

other states to share voter registration data between the various states. Defendant’s

Statement of Material Facts to Which There is No Genuine Issue to be Tried

(“SOMF”) ¶ 1. Pursuant to the MOU, Georgia agreed to send its voter registration

rolls to the office of the Kansas Secretary of State to compare with those of other

states to search for duplicate entries. SOMF ¶ 2. On or about January 23, 2013, the

Secretary submitted the MOU for preclearance under Section 5 of the Voting

Rights Act of 1965, 42 U.S.C. § 1973. SOMF ¶ 3. The request made plainly clear

that Georgia was not going to use the Crosscheck List information for its voter roll

maintenance program. SOMF ¶ 4. Consequently, and just over a month later, the

U.S. Department of Justice determined that preclearance under Section 5 was

unnecessary as the MOU does not affect voting in the State of Georgia. SOMF ¶ 5.

      Consistent with its representation to the Justice Department, Georgia does

not now, nor has it ever, used the information gathered by the Kansas Secretary of

State pursuant to the MOU to remove registrations from the Georgia voter database


                                         -3-
       Case 1:18-cv-04809-ELR Document 17-1 Filed 05/08/19 Page 4 of 16




or for any list maintenance process whatsoever, including sending any

confirmation notices. SOMF ¶ 6. As such, Georgia does not possess or maintain

the 2016 and 2017 lists requested by Plaintiff. SOMF ¶ 7.

      On or about June 12, 2018, counsel for Plaintiffs submitted a request to the

Georgia Secretary of State’s office under the National Voter Registration Act, 52

U.S.C. § 20507, to obtain the Crosscheck Lists produced by the Kansas Secretary

of State. SOMF ¶ 8. On or about September 5, 2018, the Georgia Secretary of

State’s office responded to Plaintiffs’ June 12, 2018 letter and confirmed that

“Georgia has not used data or matches received from the Interstate Crosscheck

Program to remove or otherwise change the status of voter registrations. To date,

[Georgia’s] involvement has been limited to including our data in the Interstate

Crosscheck Program. [Georgia] did not participate at all this year (2018).” SOMF

¶ 9. Beginning in February of 2017 and continuing to the present, Georgia has not

participated in any way in the Crosscheck Program. SOMF ¶ 10.

      On or about September 27, 2018, counsel for Plaintiffs responded and again

requested copies of the Crosscheck Lists, apparently under the mistaken belief that

Defendant may have the documents even if he did not use them. SOMF ¶ 11. A

week later, the Georgia Secretary of State’s office responded to Plaintiffs’

September 27, 2018 letter. SOMF ¶ 12. Once again, the Secretary reiterated that


                                         -4-
       Case 1:18-cv-04809-ELR Document 17-1 Filed 05/08/19 Page 5 of 16




“Georgia does not use and has not ever used Crosscheck data for list maintenance

or any voter registration purpose whatsoever” and thus was “under no obligation to

retain that data pursuant to the NVRA.” SOMF ¶ 12. The Secretary of State’s

office further confirmed that “[w]e have performed a diligent search to ensure that

we do not have the 2016 and 2017 lists provided by the Crosscheck program, and

we do not have them.” SOMF ¶ 13.

      Undeterred, four days later, counsel for Plaintiffs sent yet another letter to

the Georgia Secretary of State’s office again requesting the 2016 and 2017

Crosscheck Lists despite the Georgia Secretary of State’s office’s confirmation that

it did not possess them. SOMF ¶ 14. Roughly one month later, Plaintiffs filed this

lawsuit alleging a single count of violation of the National Voter Registration Act,

citing Defendant’s alleged failure to produce the Crosscheck Lists as the sole

grounds for their complaint. (See Doc. 1 at ¶¶ 76-78.)

              ARGUMENT AND CITATION TO AUTHORITY

I.    Motion for Summary Judgment Standard

      Federal Rule of Civil Procedure 56(a) authorizes summary judgment when

“there is no genuine dispute as to any material fact” and “the movant is entitled to

a judgment as a matter of law.” Fed. R. Civ. P. 56(a). The party seeking summary

judgment bears the initial burden of showing the Court that summary judgment is


                                         -5-
       Case 1:18-cv-04809-ELR Document 17-1 Filed 05/08/19 Page 6 of 16




appropriate. Reese v. Herbert, 527 F.3d 1253, 1269 (11th Cir. 2008) (citing

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)); Allen v. Bd. of Public Educ.

for Bibb Cty., 495 F.3d 1306, 1313 (11th Cir. 2007).

      When evaluating a motion for summary judgment, the Court must view the

evidence and all factual inferences in the light most favorable to the party opposing

the motion. Optimum Techs., Inc. v. Henkel Consumer Adhesives, Inc., 496 F.3d

1231, 1241 (11th Cir. 2007). The Court also must “‘resolve all reasonable doubts

about the facts in favor of the non-movant.’” Rioux v. City of Atlanta, Ga., 520

F.3d 1269, 1274 (11th Cir. 2008) (quoting United of Omaha Life Ins. Co. v. Sun

Life Ins. Co. of Am., 894 F.2d 1555, 1558 (11th Cir.1990)). “Once a moving party

has sufficiently supported its motion for summary judgment, the non-moving party

must come forward with significant, probative evidence demonstrating the

existence of a triable issue of fact.” Chanel, Inc. v. Italian Activewear, Inc., 931

F.2d 1472, 1477 (11th Cir.1991); see also Fed.R.Civ.P. 56(e).

II.   Plaintiffs’ Claims Should Be Dismissed Because Defendant Has Not
      Violated The NVRA By Not Producing the Crosscheck Lists.

      Discovery has closed, and there is simply no evidence to support Plaintiff’s

baseless theory that the Secretary has the documents that form the basis of

Plaintiffs’ complaint. This case has run its course and judgment should be entered

in favor of Defendant.

                                          -6-
       Case 1:18-cv-04809-ELR Document 17-1 Filed 05/08/19 Page 7 of 16




      A.     Defendant does not have the Crosscheck Lists sought by Plaintiffs.

      Plaintiffs have alleged a single violation the NVRA against Defendant on the

alleged basis that he failed “to provide full response to Plaintiffs’ request for public

disclosure of the Crosscheck lists” after being given 90 days’ notice. (Doc. 1 at

¶ 77.) As Plaintiffs were informed prior to filing this lawsuit, Defendant does not

have the lists sought by Plaintiffs. See SOMF ¶¶ 7, 12-13. Moreover, Defendant

is under no obligation to maintain them under the NVRA.

      The NVRA provides that:

      Each State shall maintain for at least 2 years and shall make available
      for public inspection and, where available, photocopying at a
      reasonable cost, all records concerning the implementation of programs
      and activities conducted for the purpose of ensuring the accuracy and
      currency of official lists of eligible voters, except to the extent that such
      records relate to a declination to register to vote or to the identity of a
      voter registration agency through which any particular voter is
      registered.

52 U.S.C. § 20507(i)(1) (emphasis added). As stated in Georgia’s VRA Section 5

preclearance letter sent to the U.S. Department of Justice, Georgia “is not using the

information provided by the Kansas Secretary of State to either challenge or

remove registrations” and Georgia’s participation was and is for the “sole purpose

[of] increas[ing] the universe of registrant’s names in the database by the other

states.” Declaration of Ryan Germany, Exhibit B at 2 (emphasis added). Plaintiffs

have had that letter since at least October 4, 2018. Thus, they have known that the

                                          -7-
       Case 1:18-cv-04809-ELR Document 17-1 Filed 05/08/19 Page 8 of 16




Crosscheck Lists requested by Plaintiffs have no bearing on the “implementation

of programs and activities” affecting Georgia’s voter rolls, and Georgia is under no

obligation to maintain them. 52 U.S.C. § 20507(i)(1) (emphasis added); see also

Project Vote, Inc. v. Kemp, 208 F. Supp. 3d 1320, 1338 (N.D. Ga. 2016) (records

required to be kept under the NVRA “must relate to fulfilling, performing, carrying

out, or putting into effect by means of a definite plan or procedure (1) systems or

(2) specific actions to ensure that the State’s official list of individuals entitled to

vote is current and accurate.”) (emphasis added).

      Plaintiffs brought this lawsuit anyway. Now, after having conducted no

formal discovery, Plaintiffs cannot prove their theory for the simple reason that

Defendant is not in possession of the Crosscheck Lists they requested, nor is he

required to maintain them under the NVRA. As such, Defendant is entitled to

summary judgment.

      B.     Plaintiffs cannot show a question of material fact exists as to
             whether Defendant possesses the 2016 and 2017 Crosscheck Lists.

      Plaintiffs have conducted no formal discovery in this case. As such, the bare

allegations of Plaintiffs’ Complaint remain the only support for their theory that –

despite all evidence to the contrary – Defendant must possess the 2016 and 2017

Crosscheck Lists. These allegations are insufficient to survive a motion for

summary judgment.

                                           -8-
       Case 1:18-cv-04809-ELR Document 17-1 Filed 05/08/19 Page 9 of 16




      First, Plaintiffs allege that Karen Handel, Georgia’s Secretary of State from

January 2007 until January 2010, stated in an interview with Plaintiff Palast that

Georgia had “used Crosscheck to make sure illegal voters were not on our rolls.”

[Doc. 1 at ¶ 64.] Even assuming this statement was made – which Plaintiffs have

not established – it is non-testimonial and has no impact on this case. As stated

above, Georgia’s participation in the Crosscheck Program did not begin until

January 2013 when the Secretary of State’s office signed the MOU – three years

after Secretary Handel left office. SOMF ¶ 1; see also [Doc. 1 at ¶ 66]. Defendant

cannot speculate as to why Secretary Handel made the statement – if she in fact

ever did – but such is of no consequence.

      Secretary Handel did not serve as Secretary of State during any portion of

Georgia’s participation in the Crosscheck Program and, therefore, she is not in a

position to provide any evidence as to whether or how the Crosscheck Lists were

used (which they were not). Her alleged statement cannot establish a question of

material fact to preclude summary judgment, particularly when Plaintiffs

conducted no discovery to attempt to verify whether or not the alleged remark is in

fact correct.

      Second, Plaintiffs allege that an unnamed individual on the 2013 Crosscheck

List “contacted Plaintiff Palast and told him that he voted in 2008 and 2012 for


                                         -9-
      Case 1:18-cv-04809-ELR Document 17-1 Filed 05/08/19 Page 10 of 16




President Obama” but had his voter registration cancelled. [Doc. 1 at ¶ 67.]

Plaintiffs go on to theorize – again without offering evidence to support that the

alleged incident ever occurred – that “the only reasonable conclusion is that the

voter was sent a confirmation postcard only because he appeared on the 2013

Crosscheck list.” [Id.] This is mere speculation, and “‘unsupported speculation . . .

does not meet a party's burden of producing some defense to a summary judgment

motion. Speculation does not create a genuine issue of fact; instead, it creates a

false issue, the demolition of which is a primary goal of summary judgment.’”

Cordoba v. Dillard’s, Inc., 419 F.3d 1169, 1181 (11th Cir. 2005) (quoting Hedberg

v. Ind. Bell Tel. Co., 47 F.3d 928, 931–32 (7th Cir. 1995) (alteration in original)).

      Regardless of what occurred with this unnamed individual, if anything,

Defendant has established that any alleged cancellation cannot be the result of

Georgia’s use of the Crosscheck Lists because no such use occurs. See supra

Section II.A. Put simply, Plaintiffs’ presumption that cancellation pursuant to the

Crosscheck Lists is “the only reasonable explanation” amounts to an unfounded res

ipsa loquitur argument that cannot establish a question of material fact to preclude

summary judgment. Summary judgment should, therefore, be granted in

Defendant’s favor and this case dismissed. See Irby v. Bittick, 44 F.3d 949, 953

(11th Cir. 1995) (“The non-moving party cannot rely solely on its pleadings; it


                                         -10-
       Case 1:18-cv-04809-ELR Document 17-1 Filed 05/08/19 Page 11 of 16




must do more than simply show that there is some metaphysical doubt as to the

material facts.”) (citations and quotation omitted).

III.   No Other Allegation of Plaintiffs Does or Can Form The Basis of a
       Cause of Action Under The NVRA.

       Plaintiffs have at times requested additional documents relating to Georgia’s

voter registration and election process both before and during this litigation.

Specifically, on or around September 27, 2018, Plaintiffs first requested all

confirmation notices sent to Georgia voters in 2016 and 2017. SOMF ¶ 11. During

the course of this litigation, Plaintiffs revised these requests to seek a list of

individuals who received confirmation notices going back to 2013. SOMF ¶ 16.

       Although these requests are not part of the allegations of Plaintiffs’

complaint, Defendant has nevertheless provided the information sought by

Plaintiffs as part of Defendant’s ongoing efforts to provide clear and accurate

information to the public regarding Georgia’s election process. SOMF ¶ 17-18.

To the extent that Plaintiffs may attempt to argue to the contrary, Defendant shows

the Court that these additional requests do not and cannot form an alleged basis of

any cause of action stated against Defendant under the NVRA.




                                           -11-
      Case 1:18-cv-04809-ELR Document 17-1 Filed 05/08/19 Page 12 of 16




      A.     Plaintiffs have not complied with the NVRA’s notice provisions
             regarding their requests for documents other than the Crosscheck
             Lists.

      The NVRA makes clear that pre-litigation notice is required before filing

suit based on an alleged violation of the statute. 52 U.S.C. § 20510(b)(1). An

aggrieved party may only file suit “[i]f the violation is not corrected within 90 days

after receipt of a notice under paragraph (1).” 52 U.S.C. § 20510(b)(2). “No

standing is therefore conferred if no proper notice is given, since the 90–day period

never runs.” Georgia State Conference of N.A.A.C.P. v. Kemp, 841 F. Supp. 2d

1320, 1335 (N.D. Ga. 2012).

      Here, Plaintiffs additional requests for information and documents were first

sent on September 27, 2018 – less than 30 days before Plaintiffs filed this lawsuit

on October 17, 2018. Plaintiffs’ prior requests – regarding the 2016 and 2017

Crosscheck Lists and a list of individuals whose registrations had been cancelled or

changed to inactive in 2016 and 2017 – were fulfilled, to the extent Defendant

could do so, on September 5, 2018. Declaration of Ryan Germany, Exhibit E; see

also [Doc. 1 at ¶ 29]. Plaintiffs eventually revised their requests to seek

confirmation notice information going back to 2013. Such documents do not fall,

at least in part, within the scope of the NVRA’s preservation requirement. See 52

U.S.C. § 20507(i)(1) (documents are to be maintained for two years). Regardless,



                                         -12-
      Case 1:18-cv-04809-ELR Document 17-1 Filed 05/08/19 Page 13 of 16




Plaintiffs never provided notice that they intended to file suit based on these

additional requests – nor could they, given the timing and evolving nature of the

requests – and thus these requests cannot form the basis of any cause of action in

this lawsuit. See, e.g., Scott v. Schedler, 771 F.3d 831, 835 (5th Cir. 2014)

(“[N]otice [under the NVRA] is mandatory.”).

      B.     Defendant has provided the information sought by Plaintiffs.

      Although Plaintiffs’ requests for information regarding the confirmation

notices were outside the scope of this lawsuit, Defendant nevertheless fulfilled

them to the extent he could do so. On or about March 18, 2019, Defendant

provided Plaintiffs with spreadsheets of confirmation notices sent by the Secretary

of State’s office from 2013 through 2018. SOMF ¶ 17. These reports identified,

each person who was sent a confirmation notice, when the notice was sent; the type

of notice provided; the current status of the registration; the last date the individual

voted; and the individual’s response to the confirmation notice, if any. Defendant

further responded to Plaintiffs’ follow up questions – sent after the discovery

period had ended – clarifying any issues regarding the documents provided.

SOMF ¶ 18.

      In short, Defendant has provided all the documents and information in his

possession requested by Plaintiffs both before and during this lawsuit.


                                          -13-
      Case 1:18-cv-04809-ELR Document 17-1 Filed 05/08/19 Page 14 of 16




Accordingly, even if Plaintiffs were to attempt to bring a claim based on something

other than the 2016 and 2017 Crosscheck Lists – which they have not – such would

necessarily fail. There has been no violation of the NVRA, and Plaintiffs’ lawsuit

should be dismissed.

                                 CONCLUSION

      This lawsuit was filed by Plaintiffs to compel production of documents it

knew Defendant did not have. Defendant has gone above and beyond his

obligations under the NVRA in a good faith effort to provide Plaintiffs, to the

extent possible, the information they seek. This matter has dragged on long

enough. For the reasons stated herein, Plaintiffs cannot show a violation under the

NVRA and Defendant’s Motion for Summary Judgment should be granted.




                                        -14-
      Case 1:18-cv-04809-ELR Document 17-1 Filed 05/08/19 Page 15 of 16




                      CERTIFICATE OF COMPLIANCE
      I certify that this brief has been prepared in a Times New Roman 14-point

font, one of the font and point selections approved by the Court in Local Rule

5.1(C).



      Respectfully submitted this 8th day of May, 2019.

                                /s/ Josh Belinfante
                                Josh Belinfante
                                Georgia Bar No. 047399
                                jbelinfante@robbinsfirm.com
                                Vincent R. Russo
                                Georgia Bar No. 242628
                                vrusso@robbinsfirm.com
                                Brian E. Lake
                                Georgia Bar No. 575966
                                blake@robbinsfirm.com
                                Robbins Ross Alloy Belinfante Littlefield LLC
                                500 14th Street, N.W.
                                Atlanta, GA 30318
                                Telephone: (678) 701-9381
                                Facsimile: (404) 856-3250

                                Counsel for Defendant
      Case 1:18-cv-04809-ELR Document 17-1 Filed 05/08/19 Page 16 of 16




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the within and foregoing

DEFENDANT’S BRIEF IN SUPPORT OF HIS MOTION FOR SUMMARY

JUDGMENT with the Clerk of Court using the CM/ECF electronic filing system

which will automatically send counsel of record e-mail notification of such filing.

                          G. Brian Spears
                          1126 Ponce de Leon Avenue
                          Atlanta, Georgia 30306
                          bspears@mindspring.com

                          Jeanne Mirer
                          Mirer, Mazzocchi & Julien PLLC
                          150 Broadway, 12th Floor
                          New York, New York 10038


      This 8th day of May, 2019.


                                /s/ Josh Belinfante
                                Josh Belinfante
